Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.

Information Disclosure Statement
The information disclosure statements submitted on 04/06/2021, 04/08/2021, 05/07/2021, 05/24/2021, 06/02/2021, 06/14/2021, 06/25/2021 and 07/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Boris Pesin Reg. No. 74541 on 03/02/2021. 

The claims have been amended as follows: 

1. 	(Currently Amended) A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with one or more cameras, one or more input devices, and a display, the one or more programs including instructions for:
 for a camera application, wherein the camera application user interface includes concurrently displaying:
a digital viewfinder including a live preview of a field of view of one or more cameras; and 
a representation of a filter picker user interface overlaid on the digital viewfinder, wherein the filter picker user interface corresponding to the representation of the filter picker user interface, when displayed, is overlaid on a respective portion of the camera application user interface;
while concurrently displaying the digital viewfinder and the representation of the filter picker user interface, detecting , via the one or more input devices; and 
in response to detecting the first input that starts at the location corresponding to the respective portion of the camera application user interface:  
in accordance with a determination that first criteria are met, wherein the first criteria include a requirement that the filter picker user interface is overlaid on the respective portion of the live preview when the first input is detected, applying a preview of a first filter to the live preview of the field of view of the one or more cameras that was not applied before the first input was detected; and
in accordance with a determination that the filter picker user interface is not overlaid on the respective portion of the live preview when the first input is detected, performing a respective operation in the camera application without applying the preview of the first filter to the live preview, wherein the respective operation is an operation changing a media capture setting of the camera application; 
while displaying the filter picker user interface and while the first filter is being applied to the live preview of the field of view of the one or more cameras, detecting a swipe input that starts at a location on the filter picker user interface and moves across the filter picker user interface;[[:]] and
in response to detecting the swipe ,[[:]]applying a preview of a second filter, different from the first filter, to the live preview of the field of view.

(Original) The non-transitory computer-readable storage medium of claim 1, the one or more programs further including instructions for:
while the filter picker user interface is displayed and not overlaid on the respective portion of the live preview, detecting a second input that starts at a location corresponding to the filter picker user interface; and 
in response to detecting the second input, expanding the filter picker user interface to overlay the respective portion of the live preview.

(Original) The non-transitory computer-readable storage medium of claim 1, wherein the filter picker user interface includes the representation of the filter picker user interface and representations of a plurality of filters.

(Previously Presented) The non-transitory computer-readable storage medium of claim 2, wherein expanding the filter picker user interface to overlay the respective portion of the live preview occurs without applying a preview of a filter to the live preview of the field of view of the one or more cameras that was not applied before the second input was detected.

(Original) The non-transitory computer-readable storage medium of claim 2, wherein the representation of the filter picker user interface, when in a first state, is a representation of a container object having a plurality of faces enclosing an internal volume that contains a representation of a first three-dimensional object.

(Original) The non-transitory computer-readable storage medium of claim 5, wherein, while the representation of the filter picker user interface is in a second state different than the first state, the representation of the container object is changed to remove shading and/or lighting effects.

(Previously Presented) The non-transitory computer-readable storage medium of claim 5, wherein the filter picker user interface includes the representation of the filter picker user interface and representations of a plurality of filters, while the representation of the filter picker 

(Previously Presented) The non-transitory computer-readable storage medium of claim 7, wherein, while the representation of the filter picker user interface is in a second state different than the first state, the visual appearance of the representation of the filter picker user interface is not based on the currently selected filter of the plurality of filters displayed within the internal volume. 

(Previously Presented) The non-transitory computer-readable storage medium of claim 3, wherein:
while the filter picker user interface is displayed and not overlaid on the respective portion of the live preview, the representation of the filter picker user interface and the representations of a plurality of filters are positioned along a line substantially parallel to an edge of the display. 

(Original) The non-transitory computer-readable storage medium of claim 3, wherein:
while the filter picker user interface is overlaid on the respective portion of the live preview, the representation of the filter picker user interface and the representations of the plurality of filters are positioned along a curved line.

(Original) The non-transitory computer-readable storage medium of claim 3, wherein the first input is a tap gesture and wherein the location corresponding to the respective portion of the live preview is a location corresponding to a representation of the first filter in the representations of the plurality of filters. 

(Original) The non-transitory computer-readable storage medium of claim 3, wherein: 
the representation of the filter picker user interface includes a representation of the first filter, a representation of a second filter, and a representation of a third filter; and


(Original) The non-transitory computer-readable storage medium of claim 12, wherein:
the representation of the second filter is in first direction from the representation of the first filter;
the representation of the third filter is in the first direction from the representation of the second filter; and
the value of the visual characteristic progressively change in a first direction from the representation of the first filter to the representation of the second filter to the representation of the third filter.

(Original) The non-transitory computer-readable storage medium of claim 13, wherein when the filter picker user interface is overlaid on the respective portion of the live preview, the filter picker user interface includes additional information about the first filter displayed in association with the representation of the first filter.

(Previously Presented) The non-transitory computer-readable storage medium of claim 1, wherein the first input is a tap gesture and wherein performing the respective operation includes selecting a focus point for media capture at an object located in the field of view of the one or more cameras at the respective portion of the live preview at which the first input is detected.

(Original) The non-transitory computer-readable storage medium of claim 1, wherein the first input is a swipe gesture and wherein performing the respective operation includes changing a camera capture mode of the electronic device.

(Previously Presented) The non-transitory computer-readable storage medium of claim 3, the one or more programs further including instructions for: 
while the filter picker user interface is displayed and overlaid on the respective portion of the live preview and while the first filter is being applied to the live preview of the field of view 
in response to detecting the third input: 
moving a representation of a second filter in the representations of the plurality of filters, to a location on the display that corresponds to a currently selected filter; and
applying a preview of the second filter to the live preview of the field of view.

(Previously Presented) The non-transitory computer-readable storage medium of claim 17, wherein the representation of the filter picker user interface is a representation of a second three-dimensional object having a plurality of faces, the one or more programs further including instructions for:
while the representation of the filter picker user interface is associated with a sixth representation of the representations of the plurality of filters and while the representation of the filter picker user interface presents a first face of the plurality of faces, detecting a sixth input that starts at a location corresponding to the filter picker user interface; and
in response to detecting the sixth input:
rotating a container object to present a second face of the plurality of faces that was not displayed prior to detecting the sixth input;
switching from the first filter being the currently selected filter to a second filter, different from the first filter, being the currently selected filter; and
applying a preview of the second filter to the live preview of the field of view.

(Original) The non-transitory computer-readable storage medium of claim 17, wherein applying preview of the second filter includes:
gradually transitioning between application of the preview of the first filter and application of the preview of the second filter. 

(Original) The non-transitory computer-readable storage medium of claim 17, wherein further in response to detecting the third input, providing a tactile output.

(Currently Amended) A method, comprising:

 for a camera application, wherein the camera application user interface includes concurrently displaying:
a digital viewfinder including a live preview of a field of view of one or more cameras; and 
a representation of a filter picker user interface overlaid on the digital viewfinder, wherein the filter picker user interface corresponding to the representation of the filter picker user interface, when displayed, is overlaid on a respective portion of the camera application user interface;
while concurrently displaying the digital viewfinder and the representation of the filter picker user interface, detecting , via the one or more input devices; and 
in response to detecting the first input that starts at the location corresponding to the respective portion of the camera application user interface:  
in accordance with a determination that first criteria are met, wherein the first criteria include a requirement that the filter picker user interface is overlaid on the respective portion of the live preview when the first input is detected, applying a preview of a first filter to the live preview of the field of view of the one or more cameras that was not applied before the first input was detected; and
in accordance with a determination that the filter picker user interface is not overlaid on the respective portion of the live preview when the first input is detected, performing a respective operation in the camera application without applying the preview of the first filter to the live preview, wherein the respective operation is an operation changing a media capture setting of the camera application; 
while displaying the filter picker user interface and while the first filter is being applied to the live preview of the field of view of the one or more cameras, detecting a swipe input that starts at a location on the filter picker user interface and moves across the filter picker user interface;[[:]] and 
in response to detecting the swipe ,[[:]]applying a preview of a second filter, different from the first filter, to the live preview of the field of view.

(Currently Amended) An electronic device, comprising:
one or more cameras;
one or more input devices;
a display;
one or more processors; and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
 for a camera application, wherein the camera application user interface includes concurrently displaying:
a digital viewfinder including a live preview of a field of view of one or more cameras; and 
a representation of a filter picker user interface overlaid on the digital viewfinder, wherein the filter picker user interface corresponding to the representation of the filter picker user interface, when displayed, is overlaid on a respective portion of the camera application user interface;
while concurrently displaying the digital viewfinder and the representation of the filter picker user interface, detecting , via the one or more input devices; and 
in response to detecting the first input that starts at the location corresponding to the respective portion of the camera application user interface:  
in accordance with a determination that first criteria are met, wherein the first criteria include a requirement that the filter picker user interface is overlaid on the respective portion of the live preview when the first input is detected, applying a preview of a first filter to one or more cameras that was not applied before the first input was detected; and
in accordance with a determination that the filter picker user interface is not overlaid on the respective portion of the live preview when the first input is detected, performing a respective operation in the camera application without applying the preview of the first filter to the live preview, wherein the respective operation is an operation changing a media capture setting of the camera application; 
while displaying the filter picker user interface and while the first filter is being applied to the live preview of the field of view of the one or more cameras, detecting a swipe input that starts at a location on the filter picker user interface and moves across the filter picker user interface;[[:]] and 
in response to detecting the swipe ,[[:]]applying a preview of a second filter, different from the first filter, to the live preview of the field of view.


(New) The method of claim 21, the method further comprising:
while the filter picker user interface is displayed and not overlaid on the respective portion of the live preview, detecting a second input that starts at a location corresponding to the filter picker user interface; and 
in response to detecting the second input, expanding the filter picker user interface to overlay the respective portion of the live preview.

(New) The method of claim 21, wherein the filter picker user interface includes the representation of the filter picker user interface and representations of a plurality of filters.

(New) The method of claim 23, wherein expanding the filter picker user interface to overlay the respective portion of the live preview occurs without applying a preview of a filter to the live preview of the field of view of the one or more cameras that was not applied before the second input was detected.

(New) The method of claim 23, wherein the representation of the filter picker user interface, when in a first state, is a representation of a container object having a plurality of faces enclosing an internal volume that contains a representation of a first three-dimensional object.

(New) The method of claim 26, wherein, while the representation of the filter picker user interface is in a second state different than the first state, the representation of the container object is changed to remove shading and/or lighting effects.

(New) The method of claim 26, wherein the filter picker user interface includes the representation of the filter picker user interface and representations of a plurality of filters, while the representation of the filter picker user interface is in the first state, one or more of the faces of the plurality of faces or the internal volume has a visual appearance based on a currently selected filter of the plurality of filters. 

(New ) The method of claim 28, wherein, while the representation of the filter picker user interface is in a second state different than the first state, the visual appearance of the representation of the filter picker user interface is not based on the currently selected filter of the plurality of filters displayed within the internal volume. 

(New) The method of claim 24, wherein:
while the filter picker user interface is displayed and not overlaid on the respective portion of the live preview, the representation of the filter picker user interface and the representations of a plurality of filters are positioned along a line substantially parallel to an edge of the display. 

(New) The method of claim 24, wherein:
while the filter picker user interface is overlaid on the respective portion of the live preview, the representation of the filter picker user interface and the representations of the plurality of filters are positioned along a curved line.

(New) The method of claim 24, wherein the first input is a tap gesture and wherein the location corresponding to the respective portion of the live preview is a location corresponding to a representation of the first filter in the representations of the plurality of filters. 

(New) The method of claim 24, wherein: 
the representation of the filter picker user interface includes a representation of the first filter, a representation of a second filter, and a representation of a third filter; and
a value of a visual characteristic of the representation of the first filter is different than a value of the visual characteristic of the representation of the second filter and the value of the visual characteristic of the representation of the third filter. 

(New) The method of claim 33, wherein:
the representation of the second filter is in first direction from the representation of the first filter;
the representation of the third filter is in the first direction from the representation of the second filter; and
the value of the visual characteristic progressively change in a first direction from the representation of the first filter to the representation of the second filter to the representation of the third filter.

(New) The method of claim 34, wherein when the filter picker user interface is overlaid on the respective portion of the live preview, the filter picker user interface includes additional information about the first filter displayed in association with the representation of the first filter.

(New) The method of claim 21, wherein the first input is a tap gesture and wherein performing the respective operation includes selecting a focus point for media capture at an object located in the field of view of the one or more cameras at the respective portion of the live preview at which the first input is detected.

(New) The method of claim 21, wherein the first input is a swipe gesture and wherein performing the respective operation includes changing a camera capture mode of the electronic device.

(New) The method of claim 24, the method further comprising: 
while the filter picker user interface is displayed and overlaid on the respective portion of the live preview and while the first filter is being applied to the live preview of the field of view of the one or more cameras, detecting a third input that starts at a location corresponding to the filter picker user interface; and
in response to detecting the third input: 
moving a representation of a second filter in the representations of the plurality of filters, to a location on the display that corresponds to a currently selected filter; and
applying a preview of the second filter to the live preview of the field of view.

(New) The method of claim 38, wherein the representation of the filter picker user interface is a representation of a second three-dimensional object having a plurality of faces, the method further comprising:
while the representation of the filter picker user interface is associated with a sixth representation of the representations of the plurality of filters and while the representation of the filter picker user interface presents a first face of the plurality of faces, detecting a sixth input that starts at a location corresponding to the filter picker user interface; and
in response to detecting the sixth input:
rotating a container object to present a second face of the plurality of faces that was not displayed prior to detecting the sixth input;
switching from the first filter being the currently selected filter to a second filter, different from the first filter, being the currently selected filter; and
applying a preview of the second filter to the live preview of the field of view.

(New) The method of claim 38, wherein applying preview of the second filter includes:
gradually transitioning between application of the preview of the first filter and application of the preview of the second filter. 

(New) The method of claim 38, wherein further in response to detecting the third input, providing a tactile output.

(New) The electronic device of claim 22, the one or more programs further including instructions for:
while the filter picker user interface is displayed and not overlaid on the respective portion of the live preview, detecting a second input that starts at a location corresponding to the filter picker user interface; and 
in response to detecting the second input, expanding the filter picker user interface to overlay the respective portion of the live preview.

(New) The electronic device of claim 22, wherein the filter picker user interface includes the representation of the filter picker user interface and representations of a plurality of filters.

(New) The electronic device of claim 42, wherein expanding the filter picker user interface to overlay the respective portion of the live preview occurs without applying a preview of a filter to the live preview of the field of view of the one or more cameras that was not applied before the second input was detected.

(New) The electronic device of claim 42, wherein the representation of the filter picker user interface, when in a first state, is a representation of a container object having a plurality of faces enclosing an internal volume that contains a representation of a first three-dimensional object.

(New) The electronic device of claim 45, wherein, while the representation of the filter picker user interface is in a second state different than the first state, the representation of the container object is changed to remove shading and/or lighting effects.

(New) The electronic device of claim 45, wherein the filter picker user interface includes the representation of the filter picker user interface and representations of a plurality of filters, while the representation of the filter picker user interface is in the first state, one or more of the 

(New) The electronic device of claim 47, wherein, while the representation of the filter picker user interface is in a second state different than the first state, the visual appearance of the representation of the filter picker user interface is not based on the currently selected filter of the plurality of filters displayed within the internal volume. 

(New) The electronic device of claim 43, wherein:
while the filter picker user interface is displayed and not overlaid on the respective portion of the live preview, the representation of the filter picker user interface and the representations of a plurality of filters are positioned along a line substantially parallel to an edge of the display. 

(New) The electronic device of claim 43, wherein:
while the filter picker user interface is overlaid on the respective portion of the live preview, the representation of the filter picker user interface and the representations of the plurality of filters are positioned along a curved line.

(New) The electronic device of claim 43, wherein the first input is a tap gesture and wherein the location corresponding to the respective portion of the live preview is a location corresponding to a representation of the first filter in the representations of the plurality of filters. 

(New) The electronic device of claim 43, wherein: 
the representation of the filter picker user interface includes a representation of the first filter, a representation of a second filter, and a representation of a third filter; and
a value of a visual characteristic of the representation of the first filter is different than a value of the visual characteristic of the representation of the second filter and the value of the visual characteristic of the representation of the third filter. 

(New) The electronic device of claim 52, wherein:

the representation of the third filter is in the first direction from the representation of the second filter; and
the value of the visual characteristic progressively change in a first direction from the representation of the first filter to the representation of the second filter to the representation of the third filter.

(New) The electronic device of claim 53, wherein when the filter picker user interface is overlaid on the respective portion of the live preview, the filter picker user interface includes additional information about the first filter displayed in association with the representation of the first filter.

(New) The electronic device of claim 22, wherein the first input is a tap gesture and wherein performing the respective operation includes selecting a focus point for media capture at an object located in the field of view of the one or more cameras at the respective portion of the live preview at which the first input is detected.

(New) The electronic device of claim 22, wherein the first input is a swipe gesture and wherein performing the respective operation includes changing a camera capture mode of the electronic device.

(New) The electronic device of claim 43, the one or more programs further including instructions for: 
while the filter picker user interface is displayed and overlaid on the respective portion of the live preview and while the first filter is being applied to the live preview of the field of view of the one or more cameras, detecting a third input that starts at a location corresponding to the filter picker user interface; and
in response to detecting the third input: 
moving a representation of a second filter in the representations of the plurality of filters, to a location on the display that corresponds to a currently selected filter; and


(New) The electronic device of claim 57, wherein the representation of the filter picker user interface is a representation of a second three-dimensional object having a plurality of faces, the one or more programs further including instructions for:
while the representation of the filter picker user interface is associated with a sixth representation of the representations of the plurality of filters and while the representation of the filter picker user interface presents a first face of the plurality of faces, detecting a sixth input that starts at a location corresponding to the filter picker user interface; and
in response to detecting the sixth input:
rotating a container object to present a second face of the plurality of faces that was not displayed prior to detecting the sixth input;
switching from the first filter being the currently selected filter to a second filter, different from the first filter, being the currently selected filter; and
applying a preview of the second filter to the live preview of the field of view.

(New) The electronic device of claim 57, wherein applying preview of the second filter includes:
gradually transitioning between application of the preview of the first filter and application of the preview of the second filter. 

(New) The electronic device of claim 57, wherein further in response to detecting the third input, providing a tactile output.


The following is an examiner’s statement of reasons for allowance:

In addition to IDS filed 02/01/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 21 and 22 when taken in the context of the claims as a whole.  
At best the prior arts of record, specifically, Lee et al (US 20140267867 A1 hereinafter Lee) teaches a camera application with concurrent display of a filter picker interface overlaid thereon (see Fig. 14 and ¶63-64). Lee further teaches applying a filter to a live field of view while overlaid and in response to gesture (Fig. 16-17 and ¶68-70). Lin et al. (US 20140071061 A1 hereinafter Lin) teaches input starting at a live preview for applying effects such as red eye (See Fig. 12 and ¶50). Miyakawa et al. (US 20150172534 A1) teaches simultaneous filter and image display area with gestures to apply filters (see Fig. 6A and ¶56). Oh et al. (US 20170352379 A1) teaches input for applying a filter on image and filter picker (see Fig. D-E and ¶50)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 21 and 22 as a whole.
Thus, claims 1, 21 and 22 are allowed over the prior art of record.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/BEAU D SPRATT/Primary Examiner, Art Unit 2143